Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group I in the reply filed on 04/27/2022 is acknowledged.  The traversal is on the ground(s) that Claims 1 and 10 shares technical features and thus the unity of invention exist among the species. This is not found persuasive because applicant’s claimed common technical features (light source, detector, birefringent element, sample arrangeable at a back side of the reflective surface or reflective surface exhibits SPR) are well known in the art technology taught by prior art, such include Kusaka (US 6128127), Nikon Corp (JP H07253545), Robert (20050052655) etc. Furthermore, Claim 1 do not require to have reflective surface exhibits SPR (it is claimed as “OR”). 
Each species I and II are directed different embodiments and do not share other technical features than the above recited and already known in the arts. 
The requirement is still deemed proper and is therefore made FINAL.
Claim objection
	Claim 3 recites “and/or”. It should be “or” to avoid confusion. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kusaka et al. (US 6128127 hereinafter Kusaka). 
As to claim 1, Kusaka teaches an apparatus for probing a sample (title) comprising: 
a light source for emitting an illuminating light beam (31 in Fig. 7 and Col 12 line 47); 
a birefringent element for splitting the illuminating light beam into two sheared beams (wedge shaped crystal plate 34 Fig. 7 col. 12, lines 34-42 and 51-52); 
a reflective element (35,36, 38 or 39 in Fig. 7) for reflecting the two sheared beams, wherein the apparatus is configured such that reflected beams propagate through the birefringent element for recombining reflected beams (Fig. 7); and 
a detector for detecting the recombined beam (45 in Fig. 7 col. 13 line 6); 
wherein the sample is arrangeable in an optical path of the sheared beams (41 in Fig. 7, and Col 12. line 62).  
As to claim 2, Kusaka teaches the apparatus according to claim 1. 
Kusaka teaches further comprising a polarizing element (32 and 44 in Fig. 7) for polarizing the illuminating light beam prior to entering the birefringent element and for polarizing the recombined beam prior to being detected by the detector (32 and 44 in in Fig. 7 and col. 13 line 5 and 48).
As to claim 4, Kusaka teaches the apparatus according to claim 1. 
Kusaka teaches further comprising a semi-reflective element (35 in Fig.7) in the optical path of the sheared beams, in particular between the birefringent element (34) and the reflective element (39). 
As to claim 7, Kusaka teaches the apparatus according to claim 1.
Kusaka teaches further the sample is arrangeable on a sample carrier (plate shown in the Fig. 7 to carry the object), wherein the sample carrier is placed in close proximity to the reflective element (39 Fig. 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaka. 
As to claim 3, Kusaka teaches the apparatus according to claim 2. 
While Kusaka does not explicitly disclose the polarizing element is a polarizing beam splitter and/or wherein the birefringent element is a Savart plate in the same embodiment, still Kusaka discloses the birefringent element being a Savart plate (col. 16 lines 47-48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the birefringent element being a Savart plate for the benefit including high visibility and robustness to the environment.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaka and in view of Terborg et al. (Optics, Ultrasensitive interferometric on-Chip microscopy of transparent objects, Science advances, Vol. 2 No. 6, June 10, 2018, filed in IDS, hereinafter Terborg). 
As to claim 5, Kusaka teaches the apparatus according to claim 1.
However, Kusaka does not explicitly disclose the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam. 
Terborg teaches the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam (page 2, left col. 5th line from the last). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam for the benefit including enhancing the interferometric signal by finding optimal tilt of the birefringent element. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaka and in view of Heilweil (US 4980566 hereinafter Heilweil). 
As to claim 6, Kusaka teaches the apparatus according to claim 1.
Kusaka teaches further the reflective element is a mirror (col. 12 line 59). 
 However, Kusaka does not explicitly disclose a metallic mirror, a dielectric mirror or a plasmonic mirror. 
Heilweil teaches the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam (col. 3 line 51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam for the benefit including having low power loss of the incident beam on the mirror. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka and in view of Jones et al. (US 20050052655 hereinafter Jones). 
As to claim 8, Kusaka teaches the apparatus according to claim 1.
However, Kusaka does not explicitly disclose a prism with a reflective surface for reflecting the sheared beams from a first direction of propagation to a second direction of propagation at an angle with respect to the first direction of propagation, wherein the reflective surface exhibits a surface plasmon resonance, and wherein the sample is arrangeable at the backside of the reflective surface.
Jones teaches a prism with a reflective surface for reflecting the sheared beams from a first direction of propagation to a second direction of propagation at an angle with respect to the first direction of propagation, wherein the reflective surface exhibits a surface plasmon resonance, and wherein the sample is arrangeable at the backside of the reflective surface (FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having a prism with a reflective surface for reflecting the sheared beams from a first direction of propagation to a second direction of propagation at an angle with respect to the first direction of propagation, wherein the reflective surface exhibits a surface plasmon resonance, and wherein the sample is arrangeable at the backside of the reflective surface for the benefit including efficient plasmon generation for the high sensitivity measurement.
As to claim 9, Kusaka teaches the apparatus according to claim 8. 
However, Kusaka does not explicitly disclose the reflective element reflects the sheared beams propagating along the second direction of propagation towards the reflective surface of the prism.
Jones teaches the reflective element reflects the sheared beams propagating along the second direction of propagation towards the reflective surface of the prism (FIG. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the reflective element reflects the sheared beams propagating along the second direction of propagation towards the reflective surface of the prism for the benefit including efficient plasmon generation for the high sensitivity measurement. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886